Citation Nr: 1112454	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  95-05 743A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for asthma.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to May 1981.

This appeal to the Board of Veterans Appeals (Board) arises from a December 1994 rating action that denied service connection for asthma.

By decisions of July 2004, December 2006, and July 2009, the Board remanded the issue on appeal to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that her asthma either had its onset in service or was aggravated thereby.

Appellate review of the service medical records discloses that the veteran's lungs and chest were normal on March 1976 entrance examination.  She was subsequently treated for asthma on several occasions, and gave an 8-year history of asthma in August 1979.  Chronic asthma was found on May 1981 separation examination.  Post-service private medical records show treatment for asthma beginning in 1986, and the veteran's history of the onset of asthma in her mid-teenage years.  Asthma was diagnosed on April 1994 and July 2008 VA examinations.

In July 2009, the Board remanded the issue on appeal to the RO to afford the Veteran a VA respiratory examination to determine the nature and etiology of her chronic asthma.  The Veteran failed to report for the examination in August.  However, the Board finds that additional medical information is necessary prior to an appellate decision in this case; specifically, a medical question remains as to whether any pre-existing asthma was aggravated by service.     

Under the circumstances, the Board finds that the RO should forward this case to a VA physician with expertise in respiratory disorders for advisory opinions as to the nature and etiology of the veteran's chronic asthma and its relationship, if any, to her military service, as well as whether any pre-existing asthma was aggravated by service.  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should forward this case to a VA physician with expertise in respiratory disorders for advisory opinions as to the nature and etiology of the veteran's chronic asthma and its relationship, if any, to her military service, as well as whether any pre-existing asthma was aggravated by service.  

The doctor should specifically review the evidence in the claims folder, to include the service and post-service medical records, and render opinions for the record as to (a) whether, on the basis of the available evidence, any currently-diagnosed asthma clearly and unmistakably existed prior to the veteran's military service; and if so, (b) whether it is at least as likely as not (i.e., there is at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) that such asthma increased in severity during her military service, or was aggravated by any incident thereof.  If any pre-existing asthma is found to have increased in severity during service, the physician should specifically address the matters of (a) whether such increase in severity was due to the natural progress of the condition, and (b) whether the underlying asthma disability, as opposed to just the symptoms, worsened during service.

In reaching his opinions, the doctor should provide a detailed discussion of the veteran's documented medical history and assertions, and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report.

2.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
4.  If the benefit sought on appeal remains denied, the RO must furnish the appellant an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

